
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2336
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate segments of the York River and associated tributaries for study for
		  potential inclusion in the National Wild and Scenic Rivers
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 York River Wild and Scenic River Study
			 Act of 2012.
		2.Designation for
			 studySection 5(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by
			 adding at the end the following:
			
				(_)York River,
				Maine(A)The
				York River that flows 11.25 miles from its headwaters at York Pond to the mouth
				of the river at York Harbor, and all associated tributaries.
					(B)The study conducted under this paragraph
				shall—
						(i)determine the effect of the
				designation on—
							(I)existing commercial and recreational
				activities, such as hunting, fishing, trapping, recreational shooting, motor
				boat use, bridge construction;
							(II)the authorization, construction,
				operation, maintenance, or improvement of energy production and transmission
				infrastructure; and
							(III)the authority of State and local
				governments to manage those activities; and
							(ii)identify—
							(I)all authorities that will authorize or
				require the Secretary to influence local land use decisions (such as zoning) or
				place restrictions on non-Federal land if designated under this Act;
							(II)all authorities that the Secretary may
				use to condemn property; and
							(III)all private property located in the
				area studied under this
				paragraph.
							.
		3.Study and
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by
			 adding at the end the following:
			
				(_)York River,
				MaineThe study of the York
				River, Maine, named in paragraph (_) of subsection (a) shall be completed by
				the Secretary of the Interior and the report thereon submitted to Congress not
				later than 3 years after the date on which funds are made available
				to carry out this
				paragraph.
				.
		
	
		
			Passed the House of
			 Representatives June 5, 2012.
			Karen L. Haas,
			Clerk
		
	
